Fourth Court of Appeals
                                San Antonio, Texas
                                     February 15, 2018

                                   No. 04-17-00434-CV

                                    Roger WIATREK,
                                        Appellant

                                             v.

                                    Laura WIATREK,
                                        Appellee

                From the 218th Judicial District Court, Wilson County, Texas
                            Trial Court No. 14-12-0756-CVW
                      The Honorable Russell Wilson, Judge Presiding


                                      ORDER
       The Appellee’s Second Motion for Extension of Time to File Response Brief is
GRANTED. The Appellee’s brief is due on March 19, 2018. No further extensions of time will
be granted absent extraordinary circumstances.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of February, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court